﻿Allow me to extend our thanks to the outgoing President,
Ambassador Razali Ismail, and to congratulate him on the
way in which he fulfilled his mandate. I would also like to
congratulate Mr. Hennadiy Udovenko on his election and
wish him complete success in his efforts to strengthen and
increase the effectiveness of the United Nations in these
historic times, which more than ever demand our
application, perseverance, determination and good faith.
More than half a century has elapsed since the United
Nations was founded. When the United Nations was born,
mankind wanted it to lead to the creation of a world of
justice, law and peace. The United Nations was supposed
to be able to defend human rights when they were violated
and promote justice. By means of the United Nations,
mankind aspired to put an end to an era of war and usher
in an era of peace and tolerance, of respect for national
sovereignty and people’s freedom and of independence of
States; an era in which people would be free to fulfil their
dreams and aspirations and to maintain their identity. Never
in the course of human history have we needed the United
Nations more than we need it today, in this era of
communications and contacts, when frontiers are
disappearing under the force of the technological revolution.
This is an era of demographic explosion and deadly,
destructive weapons; an era when the environment is no
longer capable of meeting mankind’s demands.
Today we are truly in need of a basic means of
containing conflicts and resolving disputes. This is why
we must increase the effectiveness of the United Nations
mechanism and renew confidence in its justice, credibility
and effectiveness, the freedom of its decision-making
processes from hegemony, and the absence of imbalances
in its measured ways and in the enforcement of its
resolutions so that no one remains above international
law. These steps are essential if we want to prevent the
collapse of the United Nations, and if we want it to retain
the moral authority necessary to resolve disputes and
remain an alternative to hot and deadly confrontations.
Therefore, Lebanon enthusiastically supports the
reform of United Nations institutions, particularly the
Security Council. We call for enhancing the numerical
and geographical balance of the Council so as to reflect
changed realities. The Council must also be reformed to
dissipate the misgivings some have about the way it
performs its role.
Lebanon subscribes to the principle of rotation of the
permanent seats in the Security Council. We reiterate our
support for the position of the Arab Group, as expressed
in the paper it presented on this subject.
We welcome the Secretary-General’s proposals for
the reform of the United Nations. We have given them
our full attention and are carefully studying them. We
believe it is necessary to enhance the role of the General
Assembly and to make the issue of development a high
priority for the Organization, while attaching great
importance to the work of regional economic and social
commissions.
Under the rubric of reducing costs and the budget,
many United Nations agencies, in particular the United
Nations Relief and Works Agency for Palestine Refugees
in the Near East (UNRWA), have lost much of their
ability to adequately provide social, health and education
services to refugees in their host countries. This increases
the burden on host countries, Lebanon among them. It is
difficult for us to shoulder these responsibilities under
these conditions. The responsibility of the international
community in redressing the injustice inflicted on the
Palestinian refugees must be made apparent. This bitter
reality, which cannot be free of hidden intentions, aims at
times at attempting to pressure these countries and force
them to assimilate the refugee population they are hosting.
15


This would be a step towards liquidating the refugees’ case
for return. It is also a means of pressuring the host
countries into accepting unacceptable political terms.
The international community, represented by the
United Nations and the donor countries, is duty-bound to
continue to render assistance to the Palestinian refugees
awaiting a political resolution of their status in accordance
with the right to return, as decided upon by the United
Nations and, in particular, the principle of reuniting
families. This is one of the pillars of the peace process, and
thus it is essential that the international community
persevere until a solution is attained.
We had hoped that this session would be an occasion
for us to express our gratitude for the restoration of peace
in Lebanon and the Middle East. This would have been an
attestation to the success of the Madrid peace process,
which was launched six years ago to which should be
added one year of preparation. This international peace
initiative began auspiciously. We believed in both its letter
and its spirit because the initiative was international, the
sponsorship was effective and the contents were based upon
an equitable, just and permanent peace. We were very
hopeful, because we thought that peace would be realized
on the basis of Security Council resolutions 242 (1967),
338 (1973) and 425 (1978), on the basis of the principle of
land for peace and on the basis of finding a consensual
solution to the question of Jerusalem. The initiative was
also supposed to put an end to Israel’s building and
expansion of settlements in the occupied territories and lead
to the recognition of the political rights of the Palestinian
people. It was supposed to be followed by a discussion of
regional arrangements to settle security, social and
economic questions, in particular the question of the
Palestinian refugees, thereby paving the way for the
economic development of the region.
We entered into the peace process convinced that the
basic elements had been accepted at Madrid and that they
had become commitments of the participating States. We
thought that all that remained for the delegations was to
begin negotiations on implementation. However, the advent
of the present Israeli Government and its head totally
dashed our hopes, given the practices of this new
Government. The principle of land for peace was thrown
out, to be replaced by a new formula. The Israeli
Government reneged on the need for implementation of
international decisions, and thus demanded their
reinterpretation. That Government did not want to find a
solution to the question of Jerusalem, so it went ahead and
annexed it. The Israeli Government reneged on its
commitments with regard to the occupied Syrian Golan,
so it stressed its annexation. The Israeli Government
demolished the principle of halting settlement activities
and vastly expanded their efforts at settlement.
The negotiated commitments of the previous
Government were abandoned, as if there were no
continuity from one Government to the next. Instead of
making progress towards peace — the only worthwhile
objective — the Government devoted itself to destroying
what had been done, even if the steps previously taken
were limited.
Instead of being able to work towards a genuine
peace, we have had to endure propaganda manoeuvres
aimed at numbing and misleading public opinion, along
with meetings that were designed just to give the
impression that a dialogue was continuing. Instead of
trying to find a solution to the basic conflict, the emphasis
shifted to the normalization of relations through economic
conferences — as a precondition, even before solving the
legal and political problem — instead of having
normalization occur naturally as a crowning of the basic
solution.
Faced with heightened internal crisis, the Israeli
Government resorted to stirring up tension along its
borders and in areas under occupation, to divert attention
away from the peace it had scuttled. Thus, the principle
of provocation and confrontation was re-established in
order to create unity internally.
Israel continued to carry out its acts of aggression
against southern Lebanon and the western Bekaa, once
with the goal of mobilizing Israeli public opinion against
peace, and another time for the purpose of emptying
international initiatives of their political content.
The attacks continued, through artillery shelling, air
raids, operations inside our territories — against villages
and cities — against children, women, the elderly and
homes. Destruction and demolition continued, as did the
detention of Lebanese citizens in Israeli military camps —
all of this without the United Nations international
institutions being allowed to visit them. They were not
permitted the enjoyment of elementary human rights: the
right to counsel and the right to a fair trial. Some of them
were returned to us as corpses, while others were tortured
or maimed — and this in the era of respect for the rights
of environment, of plants, and of animals.
16


Nonetheless, the more the occupation endured, the
more Israel became increasingly bogged down in the
quagmire of the south which became an inferno to it. The
occupier has become a prisoner, and the aggressor a
hostage in the face of a valiant people’s steadfastness and
the resistance of its sons and daughters. Thus Israel
sustained huge losses which is prompting it to rethink the
viability and usefulness of its continued occupation of
southern Lebanon.
Against this reality, we heard, through misleading
media reports, of an Israeli readiness to withdraw.
We have to bring the truth forth. Lebanon’s firm
stance has always been for a complete Israeli withdrawal to
internationally recognized borders so as to enable the
Lebanese State to exercise its sovereignty over its territories
through its own forces. But Israel does not wish to
withdraw; it is still camouflaging its unwillingness to
withdraw completely by relocating or redeploying its forces.
It continues to cast a smoke screen by asking to maintain
inspection and control posts, by imposing conditions that
limit the State’s authority and by giving the upper hand to
the militias that it created. Furthermore, Israel is attempting
to impose control over the Lebanese Army, which could be
deployed, as well as other conditions that challenge any
presumed Lebanese sovereignty when withdrawal takes
place.
I should like to pay tribute to our fallen heroes,
members of the United Nations Interim Force in Lebanon
(UNIFIL) — most recently four Italian soldiers and an Irish
sergeant. Their blood was spilled in defence of southern
Lebanon, mixing with that of Lebanese citizens. I should
also like to pay tribute to the Force itself, whose
commanders and troops are discharging a difficult task
under the most difficult and most trying circumstances.
No sooner had the people of the region begun to adapt
to the anticipated climate of peace than they were thrust
back into an era of confrontation, violence and inevitable
defiance and resistance. Though development plans for the
Middle East region were being formulated, and the world
manifested interest in its peaceful future, caution and
pessimism began once again to prevail, and hopes were
dashed. No sooner had the Government of Israel drawn
strength from the veto power used against Security Council
resolutions on its settlement policies, it has continued to
challenge Council resolutions, thereby undermining
whatever is left of the peace process.
The international community, which stands to be
affected by the situation in the region, either directly or
indirectly, must hold the defiant accountable. The
international community has not only the right but also
the duty to take action through the Organization of the
United Nations. On many occasions, the United Nations
has delegated this question to others, hoping that a
solution could be found. It has consistently refrained from
enforcing its resolutions, in contrast to its recent
behaviour vis-à-vis many other States.
The time has come for the United Nations to reclaim
its role. The time has come to return to the basics of
peace as agreed in Madrid, to the principle of land for
peace, to the need to implement Security Council
resolutions 242 (1967), 338 (1973) and 425 (1978), and
to resume negotiations on all tracks from the point where
they stopped. The time has come for Israel immediately
to cease all settlement activities; to resolve the status of
the city of Jerusalem; to withdraw from the Palestinian
territory and recognize the political rights of the
Palestinian people; to withdraw from the Syrian Golan to
the line of 4 June 1967; to fully withdraw from southern
Lebanon and its western Bekaa to the internationally
recognized boundaries in order to enable the Lebanese
State to exercise its authority, in accordance with Security
Council resolution 425 (1978).
Opting for a peace that ignores these fundamentals
is a choice that is doomed to failure, a choice that could
ignite the entire region. An isolationist policy that
separates the various tracks would run counter to the
principle of a comprehensive peace and will never
achieve it. This is because the conflict is fundamentally
a comprehensive one. It has never been a conflict
between one single Arab State and Israel, but has always
been between the Arabs and Israel. As long as a single
track is excluded from the solution, peace will remain
impossible. The tracks are all intertwined, which shows
how indivisible and interconnected the cause is. Nobody
should think that one track can survive, even for one
hour, while other tracks remain excluded.
Because Lebanon is at the heart of the conflict, it
has suffered a great deal. Today, however, it is
confounding all forecasts and expectations that presaged
its demise by proving to the world once again, as it has
done throughout its long and time-honoured history, that
it is too strong to wither away, and that a right that is
claimed by its people will never disappear.
17


When southern Lebanon and western Bekaa are
liberated, when Lebanese sovereignty extends to all its
territory, when the United Nations credibility is confirmed
by the authority of its resolutions, when Israeli jails are
emptied of their innocent detainees and resistance fighters,
when an end is put to bloodshed which soaks our land, then
and only then will the wound be healed. The tears will then
stop and confidence will be restored to all in a genuine,
just, permanent and comprehensive peace, a peace that can
restore to the land of civilizations, religions and cultures the
place it deserves now and in future, as it has always been
throughout its long history.
The choice of peace will not always be available to us.
The peace that the Assembly supported is in the throes of
death today. If restoring peace seems difficult, its demise
would close the door to any attempt to rekindle the process
in the foreseeable future, thus putting world peace in
jeopardy and sparking an uncontrollable conflagration,
which will be difficult to contain.
May God guide the steps of those who are working for
a peace that is just and not unfair, equitable and not biased,
consensual and not imposed, a peace that honours the
memory of those martyred, that does justice to those who
struggle, and that would put an end to darkness in the land
of the prophets and the messengers of God.






